Citation Nr: 1509108	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a calcaneal stress fracture of the left ankle.

2.  Entitlement to a rating in excess of 10 percent for residuals of a calcaneal stress fracture of the right ankle.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Manifestations of the Veteran's service-connected residuals of a calcaneal stress fracture of the left ankle include pain, tenderness, decreased mobility, dorsiflexion 0 to 10 degrees and plantar flexion 0 to 35 degrees, with pain throughout; and less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing after repetitive use.  

2.  Manifestations of the Veteran's service-connected residuals of a calcaneal stress fracture of the right ankle include pain, tenderness, decreased mobility, dorsiflexion 0 to 10 degrees and plantar flexion 0 to 35 degrees, with pain throughout; and less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing after repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for residuals of a calcaneal stress fracture of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for a 20 percent rating, but no more, for residuals of a calcaneal stress fracture of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO's April 2011 letter to the Veteran contained the requisite notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2011 letter advised the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate the claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The RO also advised the Veteran that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes and an effective date will be assigned.  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist has also been satisfied.  The RO obtained the Veteran's available treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the Veteran's above-captioned increased rating claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  

The Veteran was provided a VA examination in April 2011 to assess the severity of his service-connected residuals of bilateral calcaneal stress fractures.  After the Veteran indicated that his foot and ankle pain worsened, he was provided another VA examination in August 2013.  Both examiners reviewed the Veteran's claims file and treatment records.  The examiners also administered thorough clinical evaluations which provided findings pertinent to the rating criteria, and all of which allowed for fully informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

In a May 1974 rating decision, service connection was granted for residuals of a fracture to the left ankle and residuals of a fracture to the right ankle, to which noncompensable ratings were assigned, effective February 14, 1974.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In a November 2008 rating decision, the RO increased the Veteran's disability ratings to 10 percent for each ankle, effective July 24, 2008.  In March 2011, the Veteran submitted claims of entitlement to ratings in excess of 10 percent for his service-connected residuals of bilateral calcaneal stress fractures.  In a May 2011 rating decision, the RO continued the 10 percent disability rating for each ankle pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

In April 2011, the Veteran underwent a VA examination, during which he reported worsening ankle pain.  He indicated that he was unable to stand for more than a few minutes, only able to walk up to a quarter of a mile, and always used a cane.  A physical examination revealed ankle tenderness, bilaterally, but no instability, angulation, ankylosis, or tendon abnormalities.  X-rays of both ankles revealed bilateral heel spurs, mild osteoarthritis of the tibiotalar joints, but no evidence of fracture or dislocation.  The diagnosis was bilateral ankle strain, status post residual stress fracture, calcaneus/heel spurs.  Range of motion testing showed dorsiflexion 0 to 15 degrees, bilaterally, and plantar flexion 0 to 35 degrees, bilaterally, with pain throughout.  The examiner observed objective evidence of pain with motion and pain with repetitive use.  The examiner indicated that there were no additional limitations after three repetitions.  The examiner noted that the Veteran's ankle conditions caused decreased mobility and pain, prevented him from exercising, and had a moderate effect on chores and shopping.  

A June 2011 VA podiatry consult report indicates that the Veteran complained of generalized foot and ankle pain.  The assessment was generalized ankle and foot pain and difficulty walking.  The plan was to continue dispensed hinged ankle braces and have the Veteran's feet casted for arch supports.

A September 2011 VA podiatry outpatient note indicates that the Veteran complained of generalized foot and ankle pain.  The Veteran stated that although he wore custom foot orthotics and ankle braces with some relief, he believed he needed more foot and ankle control on the right foot for greater comfort.  The assessment was generalized ankle and foot pain and difficulty walking.  The plan was to continue dispensed hinged ankle braces and have the Veteran's feet casted for arch supports.

In November 2011, the Veteran was evaluated for an ankle/foot orthotic for the right lower extremity.  The treatment provider observed that the Veteran walked slowly with a cane.  The record shows "good foot and ankle [range of motion bilaterally] with foot or ankle deformities."   The Veteran indicated that moving his right foot was quite painful, especially with dorsiflexion.  The treatment provider opined that if range of motion were limited, the Veteran would have significantly less pain.  The Veteran was given an orthotic for the right foot and ankle.  A physical examination revealed no fracture, subluxation or other bony abnormalities.  Medial calcaneal spurs were present both inferiorly and superiorly in both ankles.  The impression was bilateral calcaneal spurring with no acute osseous abnormality.  

A November 2011 VA primary care note indicates that the Veteran reported burning, aching, and stinging pain in both feet, greater in the right foot, and increased pain with movement.

A January 2013 podiatry consult report indicates that the Veteran reported complaints of generalized foot and ankle pain, for which he has worn custom foot orthotics and ankle braces with some relief.  A physical examination revealed edema of the lower extremities, palpable dorsalis pedis, posterior tibial pulses, and a decrease in protective sensation.  The assessment was diabetes mellitus, type II, with nerve complications, generalized ankle and foot pain, and difficulty walking.

In April 2013, the Veteran presented to the emergency room complaining of bilateral foot and ankle pain.  The record indicates that the Veteran left before he was evaluated.

In May 2013, the Veteran again reported to the emergency room complaining of worsening bilateral ankle pain.  The Veteran asserted that he needed a new orthotic made for his left foot.  X-rays showed normal bone density, alignment and joint structure with no acute abnormality, and mild plantar spurring predominating on the right.  The record indicates that the findings remained unchanged since April 2011.  The impression was "no significant abnormality."  

A July 2013 podiatry outpatient note indicates that the Veteran complained of generalized foot and ankle pain.  The record notes that the Veteran's protective sensation had decreased.  The assessment was diabetes mellitus, type II, with nerve complications, generalized ankle and foot pain, and difficulty walking.

During an August 2013 VA examination, the Veteran reported increased foot and ankle pain, swelling, and difficulty walking, with increased pain and swelling during flare-ups.  Imaging studies showed degenerative or traumatic arthritis in both ankles and heel spurs.  The diagnosis was bilateral ankle sprains, status post calcaneal stress fracture with heel spurs.  Range of motion testing showed dorsiflexion 0 to 10 degrees, bilaterally, and plantar flexion 0 to 35 degrees, bilaterally, with pain throughout.  There was no additional limitation in range of motion after three repetitions.  However, the examiner indicated that after repetitive use, both ankles exhibited less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner observed localized tenderness or pain on palpation in both ankles.  Muscle strength was 4 out of 5, bilaterally, indicating active movement against some resistance.  There was no laxity or ankylosis.  The examiner indicated that the Veteran's ankle conditions caused difficulty standing and walking for short periods, and noted that the Veteran constantly used ankle braces and a cane for assistance.

The Veteran's service-connected residuals of bilateral calcaneal stress fractures have been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5271, relating to limitation of motion of the ankle.  A 10 percent disability rating is warranted when there is "moderate" limitation of ankle motion.  A maximum 20 percent disability rating is warranted when there is "marked" limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).  

VA treatment records show continued complaints of ankle and foot pain throughout the pendency of this appeal.  The Veteran has also constantly worn custom orthotics and ankle braces and used a cane.  The April 2011 VA examiner observed ankle tenderness, bilaterally, but no instability, angulation, ankylosis, or tendon abnormalities.  Range of motion testing showed dorsiflexion 0 to 15 degrees, bilaterally, and plantar flexion 0 to 35 degrees, bilaterally, with pain throughout.  The examiner observed objective evidence of pain with motion and pain with repetitive use.  The examiner noted that the Veteran's ankle conditions caused decreased mobility and pain, prevented him from exercising, and had a moderate effect on chores and shopping.  A November 2011 VA treatment provider advised the Veteran that limiting his range of motion could significantly limit is ankle pain.  The August 2013 VA examiner observed localized tenderness or pain on palpation in both ankles.  Range of motion testing showed dorsiflexion 0 to 10 degrees, bilaterally, and plantar flexion 0 to 35 degrees, bilaterally, with pain throughout.  There was no additional limitation in range of motion after three repetitions.  However, the examiner indicated that after repetitive use, both ankles exhibited less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner noted that the Veteran's ankle disorders caused difficulty standing and walking for short periods.  

In light of the foregoing, the Board finds that the evidence of record reflects a disability picture that more nearly approximates marked limitation of motion, bilaterally.  See 38 C.F.R. § 4.7 (2014).  As such, the Board finds that a maximum disability rating of 20 percent is warranted for the Veteran's service-connected residuals of bilateral calcaneal stress fractures.  

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the currently assigned 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202-206 (1995).  However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's service-connected residuals of bilateral calcaneal stress fractures have been assigned the maximum rating under Diagnostic Code 5271, an increased disability rating based on functional loss is not available. 

The Board has also considered whether the Veteran's service-connected residuals of bilateral calcaneal stress fractures warrant a higher disability rating under an alternative diagnostic code.  However, the medical evidence of record does not show ankylosis of either ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).  As such, a higher rating is not warranted under an alternative diagnostic code.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate.  The Veteran's residuals of bilateral calcaneal stress fractures are evaluated as a musculoskeletal disorders, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his right knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Throughout the pendency of this appeal, the Veteran's service-connected residuals of bilateral calcaneal stress fractures were manifested by pain, tenderness, decreased mobility, dorsiflexion 0 to 10 degrees, bilaterally, and plantar flexion 0 to 35 degrees, bilaterally, with pain throughout.  With repeated use, both ankles exhibited less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Rating Schedule provides for ratings in excess of 20 percent for certain manifestations of ankle disabilities, but the Board finds that the evidence of record does not demonstrate that sufficient symptoms were present for any distinct period throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected residuals of bilateral calcaneal stress fractures ratings in excess of 20 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

A rating of 20 percent for residuals of a calcaneal stress fracture of the left ankle is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating of 20 percent for residuals of a calcaneal stress fracture of the right ankle is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


